Citation Nr: 0107282	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry




REMAND

The veteran had active service from February 1941 to August 
1945; and from April 1948 to June 1949; and from July 1949 to 
November 1963.

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which, in part, denied service connection for 
bilateral hearing loss and tinnitus.  

Previously, a July 1998 rating action granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent rating.  Increased ratings were denied for 
service-connected residuals of a missile injury of the right 
thigh and residuals of a missile injury of the left knee and 
foot.  After a Notice of Disagreement (NOD) was filed in 
September 1998 as to the denials of increased ratings and the 
assignment of only a 30 percent rating for PTSD (and in which 
the veteran also claimed service connection for bilateral 
hearing loss, tinnitus, and a deviated septum), a statement 
of the case (SOC) as to the denials of increased ratings and 
the assignment of only a 30 percent rating for PTSD was 
issued in October 1999.  However, the appeal was never 
perfected by the timely filing of a substantive appeal.  

The Board also notes that in the veteran's October 1999 NOD 
to the denial of service connection for tinnitus reference 
was also made to his tinnitus being "clearly related to 
service as it was due to the same inservice accoustical [sic] 
trauma that caused my service connected hearing loss."  
Also, in the VA Form 9, Appeal to the Board, reference was 
again made to his hearing loss as being of service origin.  
Accordingly, the Board construes the October 1999 NOD to be a 
timely NOD initiating an appeal as to the September 1999 
denial of service connection for bilateral hearing loss.  

The record does not reflect the RO has issued a statement of 
the case (SOC) addressing this matter; therefore, the Board 
finds this issue must be remanded so that the RO can issue an 
SOC on the underlying claim.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The veteran contends that he had current disability from 
tinnitus due to exposure to weapons noise during his active 
service.  The September 1999 rating decision denied the claim 
for service connection for tinnitus as not "well grounded."  
Also, the veteran alleges that he has not been provided with 
copies of the VA examinations in December 1998 and January 
1999, as he requested in his NOD.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the Department of 
Veterans Affairs (VA) cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or, 
as here, filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his claimed tinnitus that has not 
already been made part of the record, and 
should assist him in obtaining such 
evidence.  Any additional evidence 
received should be associated with the 
claims folder.  The RO shall inform the 
veteran if the VA is unable to secure any 
of the relevant records sought.

2.  The veteran should be afforded a VA 
audiology examination in order to 
determine the etiology of any current 
tinnitus and bilateral hearing loss.  

If it is determined that the veteran has 
tinnitus, the examiner should express an 
opinion whether it is as likely has not 
that the tinnitus is the result of in-
service noise exposure.  

If it is determined that the veteran has 
bilateral hearing loss, the examiner 
should express an opinion whether it is 
as likely has not that a hearing loss in 
either ear is the result of in-service 
noise exposure.

The claims folder should be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The RO should provide the veteran with 
copies of the VA examinations conducted in 
December 1998 and January 1999.  

4.  If the veteran or representative have 
or can obtain evidence which supports the 
veteran's claim, they must submit it to 
the RO.

5.  After the requested development has 
been completed to the extent possible, 
the RO should again review the record and 
readjudicate the veteran's claim of 
service connection for tinnitus and 
bilateral hearing loss.  

6.  The RO should issue an SOC as to the 
issue of entitlement to service 
connection for bilateral hearing loss, 
and allow the veteran and his service 
representative the requisite period of 
time for a response.  

Thereafter, if an appeal is perfected as 
to this matter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to ensure 
due process of law.  No action by the 
veteran is required, until he is so 
notified. 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board), if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case; however, 
the veteran is advised that failure to cooperate by reporting 
for scheduled examinations may result in the denial of the 
higher rating claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


